 HOLSTON TRANSPORTATION COMPANY249Holston Land Company, Inc. d/b/a Holston Trans-portation Company1and Teamsters Local UnionNo. 549,affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America,Petitioner.Case 10-RC-9803October 30, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOUpon a petition duly filed on October 12, 1973,under Section9(c) of the National Labor RelationsAct, a hearing was held before Hearing OfficerWilliam M. Cates of the National Labor RelationsBoard.2Following the close of the hearing, theRegionalDirector for Region 10 transferred this caseto the Board for decision: At the hearing, theIntervenorcontended, in agreement with the Em-ployer and contrary to the position of Petitioner, thattheNationalMediation Board has, under theprovisions of the Railway Labor Act, exclusivejurisdiction over the Employer. Upon considerationof the matter, the Board through its ExecutiveSecretary on December 21, 1973, ordered that therecord be reopened and that a further hearing beheld for the purpose of adducing evidence withrespect to the Employer's operations in order todetermine the applicability of the National LaborRelationsAct or Railway Labor Act to the Employ-er.Thereafter, a further hearing was held beforeHearing Officer Cates. The parties waived the filingof briefs.Pursuant tothe provisions ;of Section 3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmadeat the hearings and finds that they arefree from prejudicial error.They are hereby affirmed.Upon the entire' record in thiscase,the Boardmakes thefollowing findings:The Employer,Holston Land Company, Inc.d/b/a Holston Transportation Company, a Virginiacorporation, is a wholly owned and controlledsubsidiary of Clinchfield Railroad Company,a classI railroad, which is engaged in the transporation ofcommodities in interstatecommerce and annuallyderives anamount inexcessof $500,000 gross1The nameof the Employerappears as amended at the first hearing2At thefirsthearing,theBrotherhood of Railway, Airline andSteamshipClerks,Freight Handlers, Expressand Station Employees, AFL-CIO-CLC,was permitted to interveneover the Petitioner's objections. Onor aboutOctober 25, 1973,the Intervenorfiledan application forrevenues, of which an amount in excess of $50,000was directly derived from customers located outsidethe State of Tennessee. The Employer has an officeand place of business at Kingsport, Tennessee, whereit is engaged in the loading, unloading, and deliveryof cargo and freight solely from Clinchfield. TheEmployer annually provides services in excess of$50,000 for Clinchfield. Holston has no certificationsunder the Interstate Commerce Act.Because of the nature of the jurisdictional questionpresented here, we have in this case, as has been ourpractice in the past,3 requested the National Media-tionBoard, as the agency primarily, vested withjurisdictionunder the Railway Labor Act overcommon carriers by rail and having primary authori-ty to determine its own jurisdiction, to study therecord in this case and determine the applicability ofthe Railway Labor Act to the Employer. We havereceived from the NationalMediation Board adecision dated October 3, 1975, copies of which weresent to the parties, in the instant case. In its decisionthe National Mediation Board found,inter alia,asfollows:The Board has determined inSouthern RegionMotor Transport, Inc.,NMB File No. C-4244,that it no longer will assert jurisdiction oversubsidiaries of rail carriers where those subsidiar-ies are certified as motor carriers under Part II ofthe InterstateCommerce Act. However, 'thatdetermination is not dispositive of a jurisdictionalissue where, as here, no such certification exists.The Board believes that where such a subsidi-ary of a rail carrier is not certified as a motorcarrier under Part II of the Interstate CommerceAct, the determination as to jurisdiction 'must bemade on a case by case basis. Based upon theentire record in this case, the Board believes thatitisappropriate to assert jurisdiction overHolston, and, accordingly, the Board concludesthatHolston Land Company _ d/b/a HolstonTransporation Company, is a carrier within themeaning of Section 1, First of the Act.In view of the foregoing, we shall dismiss thepetition.-ORDERIt is hereby ordered that the petition in Case 10-RC-9803 be, and it herebyis, dismissed.investigation of representation dispute with the National Mediation Boardand the Petitioner intervened in that proceeding.3 See for exampleTrans-East Air, Inc,189 NLRB 185(1971);D & TLimousineCompany,Inc.,207 NLRB 121 (1973);International In-FlightCatering Co., Ltd,209NLRB 444(1974).221 NLRB No. 43